Citation Nr: 0334962	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  03-11 376	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York

THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 18, 1949 Board decision that denied service connection 
for otitis interna and bilateral tinnitus.  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran (moving party) served on active duty from 
February 1946 to June 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) by way of the moving party's motion to revise a March 
18, 1949 Board decision on the basis of clear and 
unmistakable error.  In May 2003, the Board provided notice 
to the movant's representative in accordance with the Board's 
Rules of Practice 1405(a)(2) and 38 C.F.R. § 20.1405 (2003).  

(The issue of entitlement to effective dates earlier than 
December 3, 1992 for the grant of service connection for 
hearing loss and tinnitus is the subject of a separate 
decision.)  


FINDING OF FACT

The March 18, 1949, Board decision, which denied service 
connection for otitis interna and tinnitus, was not a final 
decision of the Board.  

CONCLUSION OF LAW

The March 1949 Board decision, having been subsumed by a 
February 1950 Board decision, is not subject to revision on 
the basis of CUE.  38 U.S.C.A. §§ 5109A, 7103, 7104,7111 
(West 2002); 38 C.F.R. §§ 3.105, 20.1100, 20.1104 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  To implement the provisions of the VCAA, 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim and define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159(b), (c) (2002).  Given the parameters of the 
law surrounding CUE claims, the duty to assist in evidentiary 
development and the duty to notify the claimant of any 
additional evidence needed to complete an application are not 
applicable where CUE is claimed, in Board decisions (see 
Livesay v. Principi, 15 Vet. App. 165 (2001)), or in RO 
decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).

In view of the foregoing, and in light of the nature and 
scope of review of CUE claims, addressed in more detail 
below, the Board will render its decision on the CUE motion 
before it, on the merits.

I.  Background

In a September 1947 rating decision, the RO denied service 
connection for impaired hearing and granted service 
connection for a right incisional hernia repair.  The veteran 
disagreed with the denial of service connection for impaired 
hearing. 

In December 1948, the veteran was afforded a hearing before 
RO personnel.  

In a March 18, 1949 decision, the Board of Veterans' Appeals 
(Board) denied a claim of entitlement to service connection 
for otitis interna and bilateral tinnitus.  The Board found 
that the veteran's service medical records did not show any 
treatment in service for an ear condition.  

In May 1949, the veteran submitted a letter to his United 
States House of Representatives Congressman accompanied by an 
April 1949 letter from R.T. Barton, M.D.  In his letter, the 
veteran indicated that his service discharge examination 
contained a typographical error, in that listed "Tervritus" 
should have been listed as "Tinnitus".  The letter from R. 
T. Barton, M.D. indicated that he examined the veteran and 
found him to suffer from a bilateral tinnitus aurium and 
hypoacusis due to acoustic trauma of gunfire during World War 
II.  

In August 1949, the Board reconsidered its March 1949 
decision and remanded the case to the RO for a special ear 
examination and an opinion from the Department of the Army as 
to whether "Tervritus" was a misspelling of the word 
"Tinnitus".  

In September 1949, the veteran was afforded a VA audiological 
examination.  

In a November 1949 letter, the Department of the Army 
responded to an RO request as to the meaning of the word, 
"tervritis".  The letter indicated that is was the 
"opinion of Headquarters, 9th Medical Group, Fairfield-Suisun 
Air Force Base, California, that the word should be 
"pleuritis", which opinion is concurred in by the Office of 
the Surgeon General."  

In a decision dated February 28, 1950, the Board again denied 
the veteran's appeal, finding insufficient evidence to 
establish that otitis interna with tinnitus aurium was 
incurred during military service.  The veteran was advised of 
the Board's decision in March 1990 but did not initiate an 
appeal.  

II.  Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board of Veterans' Appeals, at 38 C.F.R. Part 20 (2002).  
Rule 1403 of the Rules of Practice, found at 38 C.F.R. § 
20.1403, relates to what constitutes CUE and what does not, 
and provides as follows:  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  In 
general, review for clear and unmistakable error in a prior 
Board decision must be based on the record and the law that 
existed when that decision was made.  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  

Rule 1403 offer the following examples of situations that are 
not clear and unmistakable error.  (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(a).

All final BVA decisions are subject to revision, except: (1) 
those decisions that have been appealed to and decided by a 
court of competent jurisdiction, and (2) decisions on issues 
that have subsequently been decided by a court of competent 
jurisdiction.  38 C.F.R. § 20.1400(b) (2002).

Initially, the Board notes that the moving party has, through 
his representative, set forth clear and specific allegations 
of CUE in the March 1949 Board decision.  However, as noted 
above, the March 1949 Board decision was subject to 
reconsideration by the Board and resulted in a February 1950 
decision denying the veteran's appeal.  Thus, the Board's 
February 1950 decision subsumes the Board's March 1949 
decision.  Consequently, the March 1949 Board decision is not 
independently subject to review based on alleged CUE.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1104; Dittrich v. West, 163 
F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F.3d 1377 
(Fed. Cir. 1998).

No motion alleging CUE in the February 1950 Board decision 
has been filed.  See 38 U.S.C.A. § 7111; 38 C.F.R. §§ 
20.1400-20.1411.  Thus, for these reasons, the claim that 
there was CUE in the March 1949 Board decision must be 
denied.


ORDER

The motion alleging clear and unmistakable error in the March 
18, 1949 Board decision is denied.  



                       
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



